Case 7:19-mj-02340 Document1 Filed on 10/01/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court
Southern District ot Texas

 

United States District Court

SOUTHERN

DISTRICT OF

 

UNITED STATES OF AMERICA
V.

Carmelo Pineda-Beltran

IAE YOB:
Nicaragua <
(Name and Address of Defendant)

McALLEN DIVISION

1969

OCT ~ 1 2019

TEXAS . David J. Bradley, Ciers

CRIMINAL COMPLAINT

Case Number: M-19-2340-M

: a
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about

the __ Southern
(Track Statutory Language of Offense)

September 30, 2019

District of Texas

in Hidalgo County, in

being then and there an alien who had previously been deported from the United States to Nicaragua in pursuance of law, and
thereafter was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or
the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the

United States;

in violation of Title _ 8

United States Code, Section(s)

1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

Carmelo Pineda-Beltran was encountered by Border Patrol Agents near Los Ebanos, Texas on September 30, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on September 30, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on October 19, 2006 through Phoenix, Arizona. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland |

Security.

apuoeel by ASA ramen ¢, Dbbe

on ‘lefi] a \

contned on the attached sheet and made a part of this complaint:

October 1, 2019

Peter E. Ormsby
Name and Title of Judicial Officer

 

 

Signature

g: 2S a — kellenmeador  "" _ Border Patrol Agent

, U.S. Magistrate Judge

 

LEE One,

” Signature of Judicial Officer
